                                                                                           Case 2:21-cv-01019-RFB-BNW Document 31 Filed 08/16/21 Page 1 of 3




                                                                                      1    TYSON J. DOBBS, ESQ.
                                                                                           Nevada Bar No. 11953
                                                                                      2
                                                                                           IAN M. HOUSTON, ESQ.
                                                                                      3    Nevada Bar No. 11815
                                                                                           HALL PRANGLE & SCHOONVELD, LLC
                                                                                      4    1140 N. Town Center Dr., Ste. 350
                                                                                           Las Vegas, NV 89144
                                                                                      5
                                                                                           (702) 889-6400 – Office
                                                                                      6    (702) 384-6025 – Facsimile
                                                                                           Email: efile@hpslaw.com
                                                                                      7    Attorneys for Defendants
                                                                                           SmileDirectClub, LLC, Zachary Potts, D.D.S.
                                                                                      8
                                                                                           and Michael Guirguis, D.D.S.
                                                                                      9

                                                                                      10                              UNITED STATES DISTRICT COURT
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                      11                                      DISTRICT OF NEVADA
                                                                                      12
                                         1140 NORTH TOWN CENTER DRIVE




                                                                                             CYRUS S. WHITTAKER, individually on               CASE NO.: 2:21-cv-01019-RFB-BNW
                                             LAS VEGAS, NEVADA 89144




                                                                                      13     behalf of myself,
                                                     SUITE 350




                                                                                      14                       Plaintiff,
                                                                                                                                               STIPULATION TO EXTEND
                                 TELEPHONE: 702-889-6400




                                                                                      15
                                                                                             vs.                                               OPPOSITION DEADLINE (THIRD
                                                                                      16                                                       REQUEST) FOR PLAINTIFF’S
                                                                                             SMILEDIRECTCLUB, LLC; ZACHARY                     MOTION FOR REMAND
                                                                                      17
                                                                                             POTTS, D.D.S.; MICHAEL GUIRGUIS,
                                                                                      18     D.D.S.; DOES 1 through 10; and ROE
                                                                                             ENTITIES 11 through 20, inclusive,
                                                                                      19
                                                                                                                Defendants.
                                                                                      20

                                                                                      21
                                                                                                   Plaintiff Cyrus Whittaker and Defendants SmileDirectClub, LLC; Zachary Potts, D.D.S.;
                                                                                      22
                                                                                           Michael Guirguis, D.D.S, by and through their undersigned counsel, hereby stipulate as follows:
                                                                                      23

                                                                                      24           1. Defendants’ Opposition to Plaintiff’s Motion for Remand is currently due August 16,

                                                                                      25              2021.
                                                                                      26
                                                                                                   2. Plaintiff and Defendants have agreed, due to continuing preliminary work together
                                                                                      27
                                                                                                      on this case, to extend the deadline for Defendants’ Opposition to Plaintiff’s Motion
                                                                                      28




                                                                                                                                       Page 1 of 3
                                                                                           Case 2:21-cv-01019-RFB-BNW Document 31 Filed 08/16/21 Page 2 of 3




                                                                                                      for Remand to September 7, 2021.
                                                                                      1

                                                                                      2       Based on the foregoing, with good cause appearing, Plaintiff and Defendants stipulate as

                                                                                      3    follows:
                                                                                      4
                                                                                                  1. The deadline for Defendants’ Opposition to the Plaintiff’s Motion for Remand is
                                                                                      5
                                                                                                      extended to September 7, 2021.
                                                                                      6

                                                                                      7
                                                                                                  IT IS SO STIPULATED.

                                                                                      8                    13 2021
                                                                                                                                  PLAINTIFF, IN PRO PER
                                                                                            DATED: August ___,
                                                                                      9                                                             Cyrus Whittaker
                                                                                                                                  By:      /s/
                                                                                                                                  CYRUS S. WHITTAKER (PLAINTIFF)
                                                                                      10
                                                                                                                                  Nevada Bar No. 14965
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                      11                                          10833 Wilshire Blvd. #429
                                                                                                                                  Los Angeles, CA 90024
                                                                                      12
                                         1140 NORTH TOWN CENTER DRIVE




                                                                                                                                  Telephone: 725.696.9635
                                             LAS VEGAS, NEVADA 89144




                                                                                      13
                                                                                                                                  Fax: 310.300.1426
                                                     SUITE 350




                                                                                      14
                                 TELEPHONE: 702-889-6400




                                                                                      15
                                                                                                           13 2021
                                                                                                                                  HALL PRANGLE & SCHOONVELD, LLC
                                                                                      16    DATED: August ___,

                                                                                      17                                                      /s/ Tyson Dobbs
                                                                                                                                  By:
                                                                                                                                  TYSON J. DOBBS, Esq.
                                                                                      18
                                                                                                                                  Nevada Bar No. 111953
                                                                                      19                                          IAN M. HOUSTON, ESQ.
                                                                                                                                  Nevada Bar No.11815
                                                                                      20                                          1140 N. Town Center Dr., Ste. 350
                                                                                                                                  Las Vegas, NV 89144
                                                                                      21
                                                                                                                                  Attorneys for Defendants
                                                                                      22                                          SmileDirectClub, LLC, Zachary Potts, D.D.S. and Michael
                                                                                                                                  Guirguis, D.D.S.
                                                                                      23

                                                                                      24

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28




                                                                                                                                       Page 2 of 3
                                                                                           Case 2:21-cv-01019-RFB-BNW Document 31 Filed 08/16/21 Page 3 of 3




                                                                                      1                                                ORDER
                                                                                      2
                                                                                           The Court, having considered the stipulation between the Plaintiff and Defendants and with
                                                                                      3

                                                                                      4    good cause appearing, hereby orders as follows:

                                                                                      5           1. The deadline for Defendants’ Opposition to the Plaintiff’s Motion for Remand is
                                                                                      6
                                                                                                      extended to September 7, 2021.
                                                                                      7

                                                                                      8           IT IS SO ORDERED.

                                                                                      9

                                                                                      10
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                                                                                 ____________________________
                                                                                      11                                                         RICHARD F. BOULWARE, II
                                                                                      12
                                                                                                                                                 United States District Judge
                                         1140 NORTH TOWN CENTER DRIVE




                                                                                                                                                 DATED this _____
                                                                                                                                                               16th of _________,
                                                                                                                                                                          August  2021
                                             LAS VEGAS, NEVADA 89144




                                                                                      13
                                                     SUITE 350




                                                                                      14
                                 TELEPHONE: 702-889-6400




                                                                                      15

                                                                                      16

                                                                                      17

                                                                                      18

                                                                                      19

                                                                                      20

                                                                                      21

                                                                                      22

                                                                                      23

                                                                                      24

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28




                                                                                                                                       Page 3 of 3
